19 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas ELGAS, Jr., Plaintiff-Appellant,v.Ron ANGELONE, et al., Defendants-Appellees.
No. 93-16532.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 9, 1994.

Before:  FLETCHER, BRUNETTI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Thomas Elgas, Jr. appeals the district court's order granting the appellees' motion for summary judgment.  In his first amended complaint, Elgas raised five claims.  Claims I and II allege claims arising out of his transfer to a northern institution.  Claim III alleges an Eighth Amendment violation based on his confinement to an unsuitable cell for 15 days.  Claim IV alleges a First Amendment violation based on alleged violations of his right to use the inmate grievance procedure.  Claim V alleges that claims I to IV were done as a conspiracy to deprive Elgas of constitutional rights.


3
Appellees' motion for summary judgment properly addresses the merits of claims I and II.  Summary judgment was properly granted on these two counts for the reasons stated by the district court in its memorandum decision.  Appellees' motion, however, does not mention whether summary judgment is proper for claims III and IV.  The district court's memorandum decision is similarly deficient.  Summary judgment may be the proper disposition for these claims as well, but the district court has not made a determination and appellees have not yet shown this to be the case.  The appellees' brief makes reference to Judge McKibben's order of March 22, 1993.  We find no such order in the district court record.  The judgment appealed from appears to be based on Judge Reed's opinion dated March 19, 1993.


4
The judgment of the district court is AFFIRMED in part and REVERSED in part.  This case is REMANDED for further proceedings consistent with this decision.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3